DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (EP 0803302).
	Regarding claim 1, Horst discloses a machine (Fig. 1-3: I) for manufacturing a closure (cans or similar containers is a closure [0002]), comprising: a workspace (between 18 and the bottom die) for receiving a blank (receives a blank see fig. 1-3), a rim punch (shown below) arranged to engage a blank received within the workspace, a centre punch (18) that is arranged radially inside the rim punch, the centre punch arranged to engage the blank received within the workspace to form a closure (see Fig. 1-3), and an ejection pin (20) arranged to cause (see Fig. 3) the centre punch to move such that the closure disengages from the rim punch.  

    PNG
    media_image1.png
    654
    599
    media_image1.png
    Greyscale

	Horst is silent to the centre punch that has a solid circular surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the centre punch to have a solid circular surface since it is recognized in the art of manufacturing a closure, such as a can or containers ([0002], Horst), that cans or containers have circular bottom surfaces or any other shapes. Therefore, in order to form a circular bottom shape (cylindrical) cans, it would have been obvious to choose a solid circular surfaced centre punch. 
	Regarding claim 2, Horst discloses the machine of claim 1, wherein the centre punch is movable relative to the rim punch (see fig. 1-3).  

	Regarding claim 5, Horst discloses the machine of claim 1, wherein the rim punch and the centre punch are arranged to move in a first direction (downward direction) toward the workspace in order to engage the closure.  
	Regarding claim 6, Horst discloses the machine of claim 5, wherein the ejection pin exerts a force on the centre punch in the first direction (see Fig. 1-2: pin 20 pushed by 14 moves the centre punch 18).
	Regarding claim 7, Horst discloses the machine of claim 1, wherein the ejection pin limits movement (pin 20 limits the movement of 18) of the centre punch in a second direction (upward direction) away from the workspace (see Fig. 1).
	Regarding claim 8, Horst discloses the machine of claim 1, wherein the ejection pin engages the centre punch at a first end (bottom end) of the ejection pin and wherein the machine further comprises an ejection plate (22 is a thick widened plate), arranged to engage the ejection pin at a second end (top end) of the ejection pin, opposite the first end.  
	Regarding claim 9, Horst discloses a system (Fig. 1-3) for manufacturing a closure, comprising the machine of claim 1, and wherein the system further comprises a second machine (III), the second machine comprising a second workspace (between 18’’ and 12’’) that receives a second blank (blank received in the workspace see fig. 1-3), a second rim punch (shown below) that engages the second blank, a second centre punch (18’’) that is arranged radially inside the second rim punch and also engages the second blank, and a second ejection pin (20’’ moves 18’’ 

    PNG
    media_image2.png
    593
    571
    media_image2.png
    Greyscale

	Regarding claim 10, Horst discloses the system of claim 9, wherein the ejection pin and the second ejection pin have different lengths (see the horizontal lines drawn, the pin 20 is longer than the pin 20’’).  

    PNG
    media_image3.png
    442
    825
    media_image3.png
    Greyscale

	Regarding claim 11, Horst discloses the system of claim 9, wherein : the ejection plate and a second ejection plate (22’’) that engages the second ejection pin of each has a face (bottom face of the plats 22 and 22’) that engages its respective ejection pin, and the respective faces are spaced apart from each other in a direction (vertical direction) along which the rim punch and centre punch are arranged to move (see the horizontal line, the 22 and 22’ has a bottom face that is spaced apart from each other in the vertical direction. Notice that 22’ stands higher than 22).  

    PNG
    media_image4.png
    387
    874
    media_image4.png
    Greyscale

	Regarding claim 19, Horst discloses the machine of claim 8, wherein the ejection plate is arranged to remain stationary during use (see fig. 1: when in shaping position, the ejection plate 22 is stationary at the top position).  
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst (EP 0803302) in view of Klages (US 6067830).
Regarding claim 4, Horst discloses the machine of claim 1.
Horst fails to disclose a fluid jet arranged to disengage a closure from the center punch.
Klages teaches a fluid jet (Fig. 1-4: jet of water supplied from 39) arranged to disengage a workpiece (46, 47) from the punch (20, 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the center punch of Horst with a fluid jet arranged to the center punch to disengage a workpiece as taught by Klages in order to help remove the workpiece from the punch without using a hand therefore to prevent safety issues in the case where the workpiece is stuck to the surface of the center punch.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the examiner has provided the Horst reference to teach the currently amended claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799